Citation Nr: 0831976	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-08 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial, compensable rating for a deviated 
nasal septum deviated to the right side.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from July 1976 to May 1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which granted the veteran's claim for service 
connection for a deviated nasal septum to the right and 
assigned him a noncompensable disability rating, effective 
March 30, 2004. 


FINDING OF FACT

The veteran's deviated nasal septum is manifested by 50 
percent occlusion on the right side. 


CONCLUSION OF LAW

The criteria for a compensable rating for a deviated nasal 
septum have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Codes (DC) 6502 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for a 
deviated nasal septum.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in May 
2006, before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
veteran's private and VA treatment records, and provided him 
with a VA examination.  Therefore, the duty to assist has 
been satisfied and there is no reasonable possibility that 
any further assistance to the veteran by VA would serve any 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.




II.  Increased Rating

The veteran was initially granted service connection for a 
deviated nasal septum in July 2006 and was assigned a 
noncompensable disability rating, effective March 30, 2006.  
The veteran disagrees with this assignment and contends that 
a higher rating is warranted. 

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The veteran's deviated nasal septum is rated under 38 C.F.R. 
§ 4.97, DC 6502.   Under this diagnostic code, the maximum, 
and indeed, the only rating for service-connected deviation 
of the nasal septum is 10 percent.  This rating is assigned 
for traumatic deviation with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, DC 6502 (2007).    

A review of the record reveals that the only treatment for 
the veteran's deviated nasal septum was private treatment 
under the care of John R. Park, M.D. in June 2005, when he 
complained of nasal airway obstruction and difficulty 
breathing due to an old fracture of his nose and septum.  Dr. 
Park reported that, externally, the veteran's nose had no 
deformity, masses, or scars; and internally, the septum was 
straight and the turbinates were symmetric.  A 
rhinolaryngoscopy revealed a severe deviated nasal septum on 
the left side, with dry crust in the nasal mucosa, which was 
removed.  Dr. Park diagnosed the veteran with a deviated 
nasal septum.  

The veteran subsequently underwent a VA examination in July 
2006, when he provided a brief history of his deviated nasal 
septum, including a fracture in 1976 during basic training 
and continuous sinus problems since, such as difficulty 
breathing and purulent discharge on the right side.  The 
veteran reported that currently he only had interference with 
breathing through his nose at night; he denied purulent 
discharge, dyspnea, speech impairment, history of chronic or 
acute sinusitis, allergic attacks, or any incapacitation.  
The examiner reported that the veteran had a deviated nasal 
septum with 50 percent obstruction on the right side, no 
obstruction on the left side, and no evidence of discharge or 
crusting.  He further noted that the veteran had a deformity 
of the nose with a healed fracture at the bridge of the nose 
and a protuberance on the left side of the bridge.  

Based upon a full review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable rating for a deviated nasal septum.  The 
applicable schedular rating criteria provide for a 10 percent 
rating for traumatic deviation with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  The evidence of record indicates that the veteran 
has 50 percent obstruction on only one side.  Although Dr. 
Park reported that the veteran had a "severe" deviated 
nasal septum, there is no evidence indicating that the 
veteran had more than 50 percent obstruction on one side.  
Further, according to the July 2006 examiner, there is also 
no evidence of crusting, purulent discharge, dyspnea, speech 
impairment, chronic or acute sinusitis, allergic attacks, or 
incapacitation.  Because the evidence does not show 50 
percent obstruction on each side or complete obstruction on 
one side, the veteran is not entitled to a compensable rating 
for a deviated nasal septum under DC 6502.  

The Board has also considered whether the veteran is entitled 
to a higher rating under DCs 6510-6514, which rate chronic 
sinusitis on the basis of incapacitating episodes.  See 38 
C.F.R. § 4.97, DCs 6510-6514 (2007).  However, as noted 
during the July 2006 VA examination, there is no evidence of 
record suggesting that the veteran has suffered any acute or 
chronic sinus infections, or that he has had any 
incapacitating episodes related to chronic sinusitis.  Nor is 
he service connected for sinusitis.  As such, the veteran is 
not entitled to a compensable rating under DCs 6510-6514.    

Finally, the Board has considered whether the veteran is 
entitled to a higher rating under DC 6522 for allergic or 
vasomotor rhinitis.  DC 6522 provides a 10 percent rating for 
rhinitis without polyps, but with greater than 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side; and a 30 percent rating for rhinitis 
with polyps.  38 C.F.R. § 4.97, DC 6522 (2007).  However, 
because there is no evidence that the veteran has polyps 
and/or rhinitis, he is also not entitled to a compensable 
rating under DC 6522.  

To the extent that the veteran has claimed that he is 
entitled to a separate and/or higher rating for deformity of 
his nose, he is not shown to have any of the characteristics 
of disfigurement listed under DC 7800.  38 C.F.R. § 4.118, DC 
7800 (2007).  

For the reasons provided above, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for a deviated septum and his claim is denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).


ORDER

Entitlement to an initial, compensable rating for a deviated 
nasal septum is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


